Title: To George Washington from John Posey, 28 January 1769
From: Posey, John
To: Washington, George



Sir,
Maryland January the 28: 1769

If you can conveniently lett my son hanson have few Bricks, to mend two ovens, it wou’d infinitely, oblidge me, besides Paying.
If my daughter Amelea wants any kind cloaths, that is agreable to Mrs Washington Please to lett her have—I will thankfully Pay—I thought been at home this month, but am afraid it will be the last next. I am Dear Sir, Your obt Humble Servt

Jno. Posey

